Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 2/3/21 have been fully considered and entered. Claim 1 has been amended and claims 2, 7-11 and 16-18 have been canceled. Applicant’s amendments are not found patently distinguishable over the cited combination of prior art and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 

Response to Arguments
3.	Claims 1,5, 12-13 and 14 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyadera et al.,  US 4,446, 191 in view of Weber et al., US 5,527,844.
	Applicants amend claim 1 to recite “consisting of” language with respect to the resin and argues that such a limitation overcomes the primary reference on the grounds that the resin of Miyadera et al., includes a fabric. Applicants further submit that one of skilled in the art would not modify Miyadera et al., to use the resin of Weber et al., without impregnating the fabric layers because such a modification would not result in the formation of a prepreg. These arguments are not found persuasive. 
the resin composition to only consisting of the claimed polysulphone and polyamide. The prior meets this limitation. Miyadera et al., teach using polyamide and polysulphone type resins and mixtures thereof (column 3, 3-40). Weber et al., teach that the amount of polyamide can range from 5-95% and the amount of polysulphone can range from 5-95%(abstract). Such ratios would encompass a resin consisting of only polysulphone and polyamide. With regard to the claimed fabric layer in Miyadera et al., said fabric layers meet the limitation of “sheet material”. Applicants claim 5, limits the sheet material to a non-woven. Miyadera et al., teach a laminate comprising a plurality of non-woven layers bonded with a resin (title, abstract, column 3, 30-40 and column 4, 15-20). Said non-woven sheets can be made from aromatic polyamide fibers and glass (abstract and column 2, 1-65). In this instance, the Examiner is of the position that the non-woven fabric “sheet” layers are part of the prepreg laminate and not part of any resin composition. Applicants have not limited the types of “sheet material” in claim 1. 
With regard to claim 3, Applicants have limited the “sheet material” to a paper product. The patent issued to Murayama et al., was supplied to teach paper sheets comprised of wholly aromatic polyamide fibers (title, abstract and column 3, 25-40). Murayama et al., teach the claimed wet process (column 3, 25-40). Said paper sheets can further be used to form laminates and prepegs used in electrical applications (abstract and column 1, 5-20). Said sheets exhibit high heat resistance and excellent electrical insulating properties (column 1, 5-20). As such, the Examiner maintains the motivation to combine Murayama et al., with modified Miyadera et al., on the grounds that both references are concerned with forming similar types of prepregs for similar applications. Substituting the fabric sheets in modified Miyadera et al., for paper sheets of Murayama et al.,  would be well within the skill of an ordinary person in the art based on these combined teachings. 
With regard to the claimed laminate and peel strength properties, the Examiner maintains that once the laminate of Miyadera et al., in view of Weber et al., is formed the claimed laminate and peel strength properties would be exhibited. Support for said presumption is found in the use of like materials/compositions and like products. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ431 (CCPA 1977).
For these reasons, the Examiner maintains that the rejected claims are rendered obvious over the combination of cited prior art. Applicants have not supplied any new arguments for which to consider regarding the rejections of 3-4, 6 and 19. For these reasons all obviousness type rejections previously set forth in the Final Action dated 9/17/20. 

Claim Rejections - 35 USC § 103
4. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5	Claims 1,  5,  12-13, 14 and 15 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyadera et al.,  US 4,446, 191 in view of Weber et al., US 5,527,844.
	The patent issued to Miyadera et al., teach a laminate comprising a plurality of non-woven layers bonded with a resin (title, abstract, column 3, 30-40 and column 4, 15-20). Said non-woven sheets can be made from aromatic polyamide fibers and glass (abstract and column 2, 1-65). Miyadera et al., illustrates wholly aromatic amide residues (column 2, 50-65). With regard to the bonding resin, Miyadera et al., teach using polyamide and polysulphone type resins and mixtures thereof (column 3, 3-40). Said laminate is used in electrical applications (column 1, 5-25). Miyadera et al., does not teach the claimed resin composition. 
	The patent issued to Weber et al., teach a thermoplastic molding material comprising a polyether sulfone and a polyamide resin (abstract and claim 2). Weber et al., teach partly aromatic polyamides (column 3, 1-15). The Examiner considers partly sufficient to meet semi-aromatic. Weber et al., teach that the amount of polyamide ranges from 5-95% (abstract). Said polyamide comprises terephthalic acid and aliphatic diamines (column 2, 20-45 and column 3, 15-40). Weber et al., teach diamines having 4-16 carbon atoms (column 3, 25-40). With regard to claim 17, it is the position that the limitation of nonanediamine is met with a diamine having at least nine carbons and is thus met 
	Therefore, motivated by the desire to form a laminate for use in electrical applications it would have been obvious a person of ordinary skill in the art to form the laminates of Miyadera et al., using the composition of Weber et al., as the bonding resin. Motivation to employ the composition of Weber et al., is found in the high heat distortion resistant properties. 
	With regard to claims 12 and 13, the combination of prior art does not teach these claimed features. However, the Examiner is of the position that once the laminate of modified Miyadera et al., is constructed the claimed adhesive force and strength retention properties would be exhibited. Support this supposition is found in the like materials used by Miyadera et al., and Weber et al. 
6.	Claims 3-4 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyadera et al.,  US 4,446, 191 in view of Weber et al., US 5,527,844 as applied to claim 1 and further in view of Murayama et al., US 6,280,843.
	The rejections made over the combination of Miyadera et al., in view of Weber et al., are maintained as set forth above and Applicants have not provided any new arguments for which to consider. 
Modified Miyadera et al., does not teach the claimed paper. The patent issued to Murayama et al., teach paper sheets comprised of wholly aromatic polyamide fibers (title, abstract and column 3, 25-
	Therefore, motivated by the desire to form a laminate having high heat resistance and excellent electrical insulating properties it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the laminate of modified Miyadera et al., with the wholly aromatic polyamide paper sheets of Murayama et al., 
7.	Claim 6 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyadera et al.,  US 4,446, 191 in view of Weber et al., US 5,527,844 as applied to claim 1 and further in view of Furumoto et al., US 5,597,631.
	The rejections made over the combination of Miyadera et al., in view of Weber et al., are maintained as set forth above and Applicants have not provided any new arguments for which to consider. 
Modified Miyadera et al., does not teach the claimed corona discharge treatment. The patent issued to Furumoto et al., teach forming prepregs used in applications requiring high strength, light weight and corrosion resistance (title, abstract and column 1, 25-35). Said composite prepreg are formed using a bonding film between the sheet layers (abstract). Said bonding film is made from aromatic polyamides and polysulfones (column 5, 25-45 and column 8, 29-40). Furumoto et al., teach using a corona discharge treatment to improve the adhesion ability of the film (column 8, 35-50). 
	Therefore, motivated by the desire to improve adhesion ability of the resin, it would be obvious to a person of ordinary skill in the art to treat the resin composition used to form the laminate of modified Miyadera et al., with a corona discharge as taught by Furumoto et al. 
19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyadera et al.,  US 4,446, 191 in view of Weber et al., US 5,527,844 as applied to claim 1 and further in view of Iwade et al., US 2005/0260404.
	Modified Miyadera et al., does not teach the claimed pressure sensitive adhesive positioned on the outer surface of the laminate. 
	The published patent application issued to Iwade et al., teach applying a layer of flame retardant pressure sensitive adhesive to one side of a thermoplastic molded sheet (title, abstract, sections 0037-0039, 0123 and 0131). Therefore, motivated by the desire to form a laminate with self-adhesive properties and flame retarding properties it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the laminate of modified Miyadera et al., with a surface layer of a pressure-sensitive adhesive as taught by Iwade et al.  
	With regard to the claimed flame retardant properties, the Examiner is of the position that once the laminate of modified Miyadera et al., is further provided with a layer of flame retardant pressure sensitive adhesive on the outer surface, the claimed flame retardant property would be exhibited. Support for said presumption is found in the use like materials and forming like articles. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789